GIERKE, Judge
(concurring in the result):
I agree with the majority that the court below was not free to ignore our decision in United States v. Wallace, 15 USCMA 650, 36 CMR 148 (1966). I also agree that even if we overturned Wallace, appellant would be entitled to its protection under Bouie v. City of Columbia, 378 U.S. 347, 84 S.Ct. 1697, 12 L.Ed.2d 894 (1964). Accordingly, I join in reversing the decision of the Court of Criminal Appeals.
I am not prepared to join the portion of the majority opinion upholding the policy underlying Wallace. We need not address this issue because the court below had no choice but to follow Wallace, and the issue is not properly before us.